Case 1:16-cv-01256-EGS Document 52-4 Filed 09/12/19 Page 1 of 2




                 EXHIBIT 2
           Case 1:16-cv-01256-EGS Document 52-4 Filed 09/12/19 Page 2 of 2


From:                Ramya Krishnan
To:                  Konkoly, Antonia (CIV); Jacob Karr; Alexander A Abdo; Brett Max Kaufman; Vera Eidelman; Naomi Gilens
Subject:             Re: ACLU v. CIA 16-cv-1256
Date:                Wednesday, September 04, 2019 9:45:17 AM


Hi Toni,

We confirm that the redaction you describe is the one at issue.

Best,
Ramya

           From: "Konkoly, Antonia (CIV)" <Antonia.Konkoly@usdoj.gov>
           Date: Tuesday, September 3, 2019 at 10:17 PM
           To: Jacob Karr <jacob.karr@knightcolumbia.org>, Ramya Krishnan
           <ramya.krishnan@knightcolumbia.org>, Alexander A Abdo
           <alex.abdo@knightcolumbia.org>, Brett Max Kaufman <bkaufman@aclu.org>, Vera
           Eidelman <veidelman@aclu.org>, Naomi Gilens <ngilens@aclu.org>
           Subject: ACLU v. CIA 16-cv-1256

           Counsel –

           I know we conferred extensively regarding the redaction that you intend to challenge in the
           ACLU v. CIA pre-publication case. However, I cannot find an email that clearly identifies that
           particular redaction – and as I think about it, I believe that may be because you initially
           conveyed that information to me in our phone call on the afternoon of 7/31.

           Would you mind confirming in writing (ie email), for the purpose of creating a clear record
           for the MSJ, that the redaction at issue for resolution by the court is the box on page 1 of the
           attached, below the sentence starting “As of 6 May 2009, the following authors have been
           granted a review exemption”?

           Thanks,
           Toni

           Antonia Konkoly
           Trial Attorney
           U.S. Department of Justice
           Civil Division | Federal Programs Branch
           Direct line: (202) 514-2395
           email: Antonia.Konkoly@usdoj.gov
